Ogden, J.
The appeal in this case must be dismissed for the want of jurisdiction in this court. First — Because the appeal bond is insufficient to give this court jurisdiction, as it wholly fails to describe the judgment of the District Court, from which the appeal is attempted. Second — This is an action which originated in the Mayor’s court of the city of Bastrop, and was appealed to the District Court; and Section 12 of the act of August 13, 1870, giving appeals from justices'’ and mayors’ courts, provides that in appeals to the District Court the case shall be tried de now, and such trial shall be final, without an appeal to the Supreme Court. The appeal is therefore dismissed.
Dismissed.